 

 

Exhibit 10.3

 

 

 

April 12, 2012

 

Liberator, Inc.

Attn: Louis Friedman, CEO

2745 Bankers Industrial Drive

Atlanta, GA 30360

 

Re: Engagement Letter

 

Dear Sirs:

 

We are pleased that Liberator, Inc. (the “Company”), has decided to retain
Brookville Capital Partners LLC (“Brookville Capital”) to provide general
financial advisory and investment banking services as set forth herein. This
letter agreement (the “Agreement”) will confirm Brookville Capital’s acceptance
of such retention and set forth the terms of our engagement. For purposes of
this Agreement, the term “Company” shall include all of Liberator, Inc. and its
subsidiaries, successors and assigns and any other entity that survives
following any transaction in which Liberator, Inc. merges or combines with
another entity.

 

1. Retention. The Company hereby retains Brookville Capital as financial advisor
and investment banker to provide investment banking services to the Company,
including, in connection with a potential equity financing for the Company of up
to $285,000 (the “Financing”). It is contemplated that the Financing shall be on
terms similar to those set forth on Exhibit C attached hereto or such other
terms as agreed to by the Company and Brookville Capital. Brookville Capital
accepts such retention on a “best efforts” basis and on the other terms and
conditions set forth in this agreement.

 

In such capacity, Brookville Capital shall:

 

(i) familiarize itself, to the extent appropriate and feasible, with the
business, operations, properties, financial condition, management and prospects
of the Company;

 

(ii) advise the Company on matters relating to the structure of its financial
instruments and recommend financing structures;

 

(iii) provide such other financial advisory and investment banking services upon
which the parties may mutually agree.

 

2. Information. In connection with Brookville Capital’s activities hereunder,
the Company will cooperate with Brookville Capital and furnish Brookville
Capital upon request with all information regarding the business, operations,
properties, financial condition, management and prospects of the Company (all
such information so furnished being the “Information”) and will provide
Brookville Capital with reasonable access to the officers, directors, employees,
independent accountants and legal counsel of the Company. In connection with
capital raising efforts, the Company will also provide Brookville Capital with a
Term Sheet (such Term Sheet in the form authorized by the Company, including any
exhibits or supplements thereto, being the “Offering Materials”). The Company
represents and warrants to Brookville Capital that all Information and Offering
Materials made available to Brookville Capital hereunder will be complete and
correct in all material respects and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein not misleading in light of the circumstances under which such
statements are or will be made. The Company further represents and warrants that
any projections and other forward-looking information provided by it to
Brookville Capital will have been prepared in good faith and will be based upon
assumptions which, in light of the circumstances under which they are made, are
reasonable. The Company recognizes and confirms that Brookville Capital: (i)
will use and rely primarily on the Information and the Offering Materials and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (ii) does not assume responsibility for the accuracy or completeness
of the Information and Offering Materials and such other information; (iii) will
not make an appraisal of any assets of the Company; and (iv) retains the right
to continue to perform due diligence during the course of the engagement. In
addition, Brookville Capital is authorized as the Company’s placement agent in
connection with capital raising efforts to transmit to any prospective investor
a copy or copies of the Offering Materials, forms of purchase agreements and any
other legal documentation supplied to Brookville Capital for transmission to any
prospective investor by or on behalf of the Company or by any of the officers,
representatives or agents of the Companies, in connection with the performance
of Brookville Capital’s services hereunder or any transaction contemplated
hereby; provided, however, that prior to the delivery of the Offering Materials
such prospective investor executes a non-disclosure agreement with respect to
the Offering Materials and the Information contained therein in a form
acceptable to the Company. Brookville Capital may rely on a signed ‘blanket’
Non-Disclosure Agreement covering numerous prospective investments including
those contemplated hereunder. Any advice rendered by Brookville Capital pursuant
to this Agreement may not be disclosed publicly without Brookville Capital’s
prior written consent. Brookville Capital hereby acknowledges that certain of
the Information received by Brookville Capital may be confidential and/or
proprietary, including Information with respect to the technologies, products,
business plans, marketing, and other Information of the Company which must be
maintained by Brookville Capital as confidential unless; (i) disclosure is
required by law or requested by any government, regulatory or self-regulatory
agency or body; (ii) any Information is or becomes generally available to the
public; or (iii) any Information was or becomes available to Brookville Capital
on a non-confidential basis from a source other than the Company or any of its
representatives. Brookville Capital agrees that, except as set forth herein, it
will not disclose such confidential and/or proprietary Information to any other
persons or use such confidential and/or proprietary Information to the detriment
of the Company.

 

3. Compensation. As consideration for Brookville Capital’s services pursuant to
this Agreement, Brookville Capital shall be entitled to receive, and the Company
agrees to pay Brookville Capital the following compensation:

 

(a) The Company agrees to pay Brookville Capital a cash fee equal to $25,000.00
in the event the entire $285,000 is raised. Said cash fee shall be paid directly
out of the closing; howeverthe closing shall not occur until such time as a
minimum of $285,000 is raised inasmuch as the offering is being conducted on an
‘all-or-none’ basis.

 

(b) The Company agrees to pay Brookville Capital or its designees an equity fee
consisting of 650,000 common shares of the Company in the event the entire
$285,000 is raised.

 

 

4. Certain Placement Procedures. The Company and Brookville Capital each
represents to the other that it has not taken, and the Company and Brookville
Capital each agrees with the other that it will not take, any action, directly
or indirectly, so as to cause the Financing to fail to be entitled to rely upon
the exemption from registration afforded by Section 4(2) of the Securities Act
of 1933, as amended (the “Act”). In effecting the Financing, the Company and
Brookville Capital each agrees to comply in all material respects with
applicable provisions of the Act and any regulations thereunder and any
applicable state laws and requirements. The Company agrees that any
representations and warranties made by it to any investor in the Financing shall
be deemed incorporated herein in their entirety and also to be made to
Brookville Capital for its benefit. The Company agrees that it shall cause an
opinion of its counsel to be addressed and delivered to Brookville Capital and
any investors in the Financing. Brookville Capital agrees, represents and
warrants that it will not communicate to or deliver to any investor or
prospective investor in the Financing any materials or other Information other
than what is contained in the Offering Materials, nor will Brookville Capital
make any verbal or written representation, description or prediction regarding
the Company or its business or industry other than as set forth in the Offering
Materials.

5. Expenses. In addition to the fees referenced in Section 3 hereof, the Company
agrees to pay attorneys’ fees incurred by Brookville Capital in an amount not to
exceed $10,000. The Company agrees that the expense shall be paid directly to
Brookville Capital’s attorneys, McLaughlin & Stern LLP, out of the proceeds of
the closing assuming same occurs; however the Company’s obligation for same is
absolute, and in no way conditioned upon the occurrence of such closing. The
Company further agrees to pay the first $1,250 in escrow banking fees, with any
such fees in excess thereof to be paid by Brookville Capital.

 

6. Indemnification. The Company agrees to indemnify Brookville Capital in
accordance with the indemnification and other provisions attached to this
Agreement attached as Exhibit A, which provisions are incorporated herein by
reference. Brookville Capital agrees to indemnify the Company in accordance with
the indemnification and other provisions to this Agreement attached as Exhibit
B, which provisions are incorporated herein by reference. Exhibit A and Exhibit
B are referred to herein as the “Indemnification Provisions”).

 

7. Future Rights.

 

(a) As additional consideration for its services hereunder and as an inducement
to cause Brookville Capital to enter into this Agreement, if at any time before
one year from the date hereof, the Company proposes to effect a public or
private offering of its securities, a financing or any other transaction or to
engage an investment banking firm to provide such services to the Company (other
than during the term of this Agreement the services to be provided by Brookville
Capital hereunder), the Company shall offer to retain Brookville Capital as
manager of such offering, or as its exclusive advisor, agent and/or investment
banker in connection with such financing or other matter, upon such terms as the
parties may mutually agree, such terms to be set forth in a separate engagement
letter or other agreement between the parties. Such offer shall be made in
writing in order to be effective. The Company shall not offer to retain any
other investment banking firm in connection with any such offering, financing or
other matter on terms more favorable than those discussed with Brookville
Capital without offering to retain Brookville Capital on such more favorable
terms. Brookville Capital shall notify the Company within ten (10) days of its
receipt of the written offer contemplated above as to whether or not it agrees
to accept such retention. If Brookville Capital should decline such retention,
the Company shall have no further obligations to Brookville Capital, except as
specifically provided for herein. If such right is exercised by Brookville
Capital, the terms of any such engagement of Brookville Capital will be
separately agreed upon between the Company and Brookville Capital.

 

(b) If, within two years after the Termination Date (as defined below), any of
the Company completes any financing of equity or debt or other capital raising
activity of such Company with any of the potential investors who were first
introduced to the Company in connection with the financing contemplated hereby
by Brookville Capital, the Company will pay to Brookville Capital upon the
closing of such financing a prorated amount of the compensation set forth in
Section 3 as a “Source Fee”.

 

 

8. Other Activities. The Company acknowledges that Brookville Capital has been,
and may in the future be, engaged to provide services as an underwriter,
placement agent, finder, advisor and investment banker to other companies in the
industry in which the Company is involved. Subject to the confidentiality
provisions of Brookville Capital contained in Section 2 hereof, the Company
acknowledges and agrees that nothing contained in this Agreement shall limit or
restrict the right of Brookville Capital or of any member, manager, officer,
employee, agent or representative of Brookville Capital, to be a member,
manager, partner, officer, director, employee, agent or representative of,
investor in, or to engage in, any other business, whether or not of a similar
nature to the Company’s business, nor to limit or restrict the right of
Brookville Capital to render services of any kind to any other corporation,
firm, individual or association. Brookville Capital may, but shall not be
required to, present opportunities to the Company.

 

9. Termination; Survival of Provisions.

 

This Agreement shall terminate on June 30, 2012 unless the contemplated offering
commences prior to said date, in which case this Agreement shall terminate upon
the date upon which the contemplated offering is terminated (included extensions
of the offering period), which shall be mutually agreed upon and specified in
the Transaction Documents. Upon non-renewal or termination of this Agreement,
Brookville Capital shall provide the Company with a written list of parties with
whom it has had discussions in connection with any proposed transaction and/or
financing. Notwithstanding any such non-renewal or termination, Brookville
Capital shall be entitled to the compensation provided under Section 3 hereof
with respect to any transaction or financing which shall be consummated within
two (2) years following such non-renewal or termination with any party named on
such list. In the event of such termination, the Company shall (i) pay and
deliver to Brookville Capital: (A) all compensation earned through the date of
such termination (“Termination Date”) pursuant to any provision of Section 3
hereof, and (B) all compensation which may be earned by Brookville Capital after
the Termination Date pursuant to Section 3 hereof, and (ii) reimburse Brookville
Capital for all expenses incurred by Brookville Capital in connection with its
services hereunder pursuant to Section 5 hereof. All such fees and
reimbursements due to Brookville Capital pursuant to the immediately preceding
sentence shall be paid to Brookville Capital on or before the Termination Date
(in the event such fees and reimbursements are earned or owed as of the
Termination Date) or upon the closing of a Financing or any applicable portion
thereof (in the event such fees are due pursuant to the terms of Section 3
hereof). Notwithstanding anything expressed or implied herein to the contrary,
the terms and provisions of Sections 2, 3, 5, 6 (including, but not limited to,
the Indemnification Provisions attached to this Agreement and incorporated
herein by reference), 7, 8, 11, 13, and 15, shall survive the termination of
this Agreement.

10. Notices. All notices provided hereunder shall be given in writing and either
delivered personally or by overnight courier service or sent by certified mail,
return receipt requested, if to Brookville Capital, to Brookville Capital
Partners LLC, 384 RXR Plaza, Uniondale, NY 11556 Attention: Anthony Lodati, and
if to the Company, to the address set forth on the first page of this Agreement,
Attention: Louis Friedman, President. Any notice delivered personally shall be
deemed given upon receipt; any notice given by express courier shall be deemed
given on the fifth business day after delivery to the express courier; and any
notice given by certified mail shall be deemed given upon the 10th business day
after certification thereof.

 

11. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be fully performed therein, without regard
to conflicts of law principles. The Company irrevocably submits to the exclusive
jurisdiction of any court of the State of New York or the United States District
Court for the Southern District of the State of New York for the purpose of any
suit, action or other proceeding arising out of this Agreement, or any of the
agreements or transactions contemplated hereby, which is brought by or against
the Company, and agrees that service of process in connection with any such
suit, action or proceeding may be made upon the Company in accordance with
Section 10 hereof. The parties hereby expressly waive all rights to trial by
jury in any suit, action or proceeding arising under this Agreement.

 

12. Amendments. This Agreement may not be modified or amended except in a
writing duly executed by the parties hereto.

 

13. Independent Contractor; Nondisclosure of Confidential Information.
Brookville Capital has been retained under this agreement as an independent
contractor with duties owed solely to the Company and nothing in this Agreement
or the nature of the Brookville Capital’s services shall be deemed to create a
fiduciary or agency relationship between the Company and Brookville Capital and
shall not be deemed to be, an agent or fiduciary of the stockholders or
creditors of the Company or any other person by virtue of this Agreement or the
retention of Brookville Capital hereunder, all of which are hereby expressly
waived. The advice, written or oral, rendered by Brookville Capital pursuant to
this Agreement is intended solely for the benefit and use of the Company in
considering the matters to which this agreement relates, and the Company agrees
that such advice may not be relied upon by any other person, used for any other
purpose, reproduced, disseminated, or referred to at any time, in any manner or
for any purpose, nor shall any public references to Brookville Capital be made
by the Company, without the prior written consent of Brookville Capital, which
consent shall not be unreasonably withheld.

14. Best Efforts Engagement for Capital Raising. It is expressly understood and
acknowledged that Brookville Capital’s engagement for the Financing does not
constitute any commitment, express or implied, on the part of Brookville Capital
or of any of its affiliates to purchase or place the securities of the Company
or to provide any type of financing and that the Financing will be conducted by
Brookville Capital on a “best efforts” basis.

15. Press Announcements. Each of the Companies agrees that Brookville Capital
shall, upon a successful transaction, have the right to place advertisements in
financial and other newspapers and journals at its own expense describing its
services to the Company hereunder, provided that Brookville Capital shall submit
a copy of any such advertisement to the Company for its approval, such approval
not to be unreasonably withheld.

16. Headings. The section headings in this Agreement have been inserted as a
matter of reference and are not part of this Agreement.

 

17. Successors and Assigns. The benefits of this Agreement shall inure to the
parties hereto, their respective successors and assigns and to the indemnified
parties hereunder and their respective successors and assigns, and the
obligations and liabilities assumed in this Agreement shall be binding upon the
parties hereto and their respective successors and assigns. Notwithstanding
anything contained herein to the contrary, neither Brookville Capital nor the
Company shall assign any of its obligations hereunder without the prior written
consent of the other party.

 

18. No Third Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person or entity not a
party hereto, except those entitled to the benefits of the Indemnification
Provisions.

 

19. No Commitment. It is expressly understood and acknowledged that Brookville
Capital’s engagement with respect to capital raising activities does not
constitute any commitment, express or implied, on the part of Brookville Capital
or of any of its affiliates to purchase or place the Company’s securities or to
provide any type of financing.

 

20. Waiver. Any waiver or any breach of any of the terms or conditions of this
Agreement shall not operate as a waiver of any other breach of such terms or
conditions or of any other term or condition, nor shall any failure to insist
upon strict performance or to enforce any provision hereof on any one occasion
operate as a waiver of such provision or of any other provision hereof or a
waiver of the right to insist upon strict performance or to enforce such
provision or any other provision on any subsequent occasion. Any waiver must be
in writing.

 

21. Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile transmission, each of which shall be deemed to be an original
instrument, but all of which taken together shall constitute one and the same
agreement. Facsimile signatures shall be deemed to be original signatures for
all purposes.

 

 

 

If the foregoing correctly sets forth our agreement, please sign the enclosed
copy of this Agreement in the space provided below and return it to us.

 

 

Very truly yours,

 

BROOKVILLE CAPITAL PARTNERS LLC

 

 

 

By: /s/ Anthony Lodati

Anthony Lodati, President

 

 

 

Agreed to and accepted this 12th day of April, 2012

 

LIBERATOR, INC.

 

 

 

By: /s/ Louis S. Friedman

Louis Friedman, President

 

 
 

Exhibit A

 

COMPANY INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

The Company, jointly and severally, agrees to indemnify and hold harmless
Brookville Capital (the "Placement Agent") and each of the other Indemnified
Parties (as hereinafter defined) from and against any and all losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements, and any and all actions, suits, proceedings and
investigations in respect thereof and any reasonable legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any Indemnified Party is a party))
(collectively, “Losses”), caused by, relating to, based upon, arising out of, or
in connection with, Placement Agent’s acting for the Company, including, without
limitation, any breach by the Company of any representation, warranty, covenant
or agreement contained in the Agreement (or in any instrument, document or
agreement relating thereto), or the enforcement by Placement Agent of its rights
under the Agreement or these indemnification provisions, except to the extent
that any such Losses resulted from the negligence or willful misconduct of any
of the Indemnified Parties.

 

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): Placement Agent, its present and
former affiliated entities, managers, members, officers, employees, and
controlling persons (within the meaning of the federal securities laws),. These
indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness. An Indemnified Party shall have the right to
retain counsel subject to the prior written consent of the Company which may not
be unreasonably withheld, and the reasonable fees, expenses and disbursements of
such counsel shall be borne by the Company. Any such counsel shall, to the
extent consistent with its professional responsibilities, cooperate with the
Company and any counsel designated by the Company. The Company shall be liable
for any settlement of any claim against any Indemnified Party made with the
written consent of the Company. The Company shall not, without the prior written
consent of Placement Agent which may not be unreasonably withheld, settle or
compromise any claim, or permit a default or consent to the entry of any
judgment in respect thereof, unless such settlement, compromise or consent (i)
includes, as an unconditional term thereof, the giving by the claimant to all of
the Indemnified Parties of an unconditional release from all liability in
respect of such claim, and (ii) does not contain any factual or legal admission
by or with respect to an Indemnified Party or an adverse statement with respect
to the character, professionalism, expertise or reputation of any Indemnified
Party or any action or inaction of any Indemnified Party.

 

 

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.

 
 

Exhibit B

 

BROOKVILLE CAPITAL INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

Brookville Capital (the "Placement Agent"), jointly and severally, agrees to
indemnify and hold harmless the Company and each of the other Indemnified
Parties (as hereinafter defined) from and against any and all losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements, and any and all actions, suits, proceedings and
investigations in respect thereof and any reasonable legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursing or defending any such action, suit, proceeding or investigation (whether
or not in connection with litigation in which any Indemnified Party is a party))
(collectively, “Losses”), caused by, relating to, based upon, arising out of, or
in connection with, Placement Agent’s acting for the Company, including, without
limitation, any breach by the Placement Agent of any representation, warranty,
covenant or agreement contained in the Agreement (or in any instrument, document
or agreement relating thereto), or the enforcement by the Company of its rights
under the Agreement or these indemnification provisions, except to the extent
that any such Losses resulted from the negligence or willful misconduct of any
of the Indemnified Parties.

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): the Company, its present and former
affiliated entities, shareholders, directors, officers, employees, and
controlling persons (within the meaning of the federal securities laws) and the
officers, shareholders, directors, officers, employees, and controlling persons
of any of them. These indemnification provisions shall be in addition to any
liability which the Placement Agent may otherwise have to any Indemnified Party.

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Placement Agent with reasonable promptness. An Indemnified Party shall have the
right to retain counsel subject to the prior written consent of the Placement
Agent which may not be unreasonably withheld, and the reasonable fees, expenses
and disbursements of such counsel shall be borne by Placement Agent. Any such
counsel shall, to the extent consistent with its professional responsibilities,
cooperate with Placement Agent and any counsel designated by Placement Agent.
Placement Agent shall be liable for any settlement of any claim against any
Indemnified Party made with the written consent of Placement Agent. Placement
Agent shall not, without the prior written consent of the Company which may not
be unreasonably withheld, settle or compromise any claim, or permit a default or
consent to the entry of any judgment in respect thereof, unless such settlement,
compromise or consent (i) includes, as an unconditional term thereof, the giving
by the claimant to all of the Indemnified Parties of an unconditional release
from all liability in respect of such claim, and (ii) does not contain any
factual or legal admission by or with respect to an Indemnified Party or an
adverse statement with respect to the character, professionalism, expertise or
reputation of any Indemnified Party or any action or inaction of any Indemnified
Party.

 

 

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon Placement Agent and
its successors and assigns and shall inure to the benefit of the Indemnified
Parties and their respective successors, assigns, heirs and personal
representatives.

 
 

Exhibit C

Term Sheet

 

 

 

Issuer: Liberator, Inc. (the “Company”)

 

Issue: Shares of the Company’s common stock (“Shares”) at a price of $0.10 per
share

 

Amount:The offering shall be conducted on an ‘all-or-none’ basis; i.e. there
shall be no closing until such time as the entire $285,000 is raised.

 

Investors: The Shares will be offered to accredited investors only

 

Escrow: Continental Stock Transfer & Trust Company

 



Registration Rights: Piggy-back; In the event the Company registers any stock
with the S.E.C., it shall include the shares of common stock issued to
Investors, and the equity fee issued to Brookville Capital and/or its designees,
as part of the Registration Statement.

 

 

Use of Proceeds: The proceeds shall be used for general working capital
purposes.

 

 



 

Neither this Term Sheet, Engagement Letter, nor any discussion or negotiation of
the proposed transaction constitutes an agreement or obligation on the part of
any person to purchase securities of the Company or enter into any agreement to
purchase securities of the Company. Any such agreement or obligation shall arise
solely upon execution and delivery to the Company by a purchaser of definitive
documents acceptable to the Company and such purchaser.

 

 

